Citation Nr: 1607059	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-06 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1963 to March 1975, with a period of active duty for training (ACDUTRA) in the Army National Guard occurring prior to active duty enlistment. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
July 2008 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in St. Petersburg, Florida.

In August 2014, the Board remanded the Veteran's claim, with instructions to request missing private treatment records and obtain a VA addendum medical opinion from the August 2012 VA examiner. 

The remand directives have not been completed for adequate appellate review. Stegall v. West, 11 Vet.App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders);

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

 Remand is required to request private treatment records and to obtain an adequate VA addendum medical opinion. A review of the evidence in this case reveals that the RO did not comply with the Board's August 2014 remand. See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).

In its August 2014 remand, the Board ordered that the AOJ obtain a properly completed release from the Veteran and then request any records that Dr. Miguel G. Dejuk may have that are related to the Veteran. After obtaining the missing records, the AOJ was instructed to send the claims file to the August 2012 VA examiner to obtain an addendum medical opinion. The record reflects that in November 2014, the AOJ sent a letter to the Veteran requesting a completed General Release for Medical Provider Information. According to the entry in VBMS, the Veteran completed and returned the signed release in December 2014, after the examiner provided the September 2014 addendum medical opinion. Furthermore, the record does not indicate that the AOJ actually requested any medical records from Dr. Dejuk. Therefore, the AOJ did not substantially comply with the Board's August 2014 remand. 

Additionally, the September 2014 VA addendum medical opinion is inadequate because it relied on an incomplete medical record. The examiner opined that obtaining any further test to include "overnight polysomnogram would be nothing more than a fishing expedition." She indicated that "[b]ased on review of the available medical records, medical literature and clinical experience. All available STR indicates that this Veteran had no objective evidence of a sleep disorder to include "Narcolepsy" in active duty or soon after discharge from military." The Board finds this addendum opinion confusing and unclear because the Veteran had in-service treatment for a sleep disorder. Moreover, as indicated above, it does not appear that the examiner had a complete medical record on which to base her opinion.

Accordingly, the case is REMANDED for the following action:

1. Request all medical records from Dr. Miguel G. Dejuk and associate them with electronic record. If any medical records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2015).

2. Thereafter, regardless of whether additional records are obtained, return the claims file to the VA examiner who conducted the August 2012 examination and provided the September 2014 addendum for a RESPONSIVE ADDENDUM regarding the Veteran's sleep disorder, claimed as narcolepsy. If the examiner is not available, a different examiner may render the requested opinions. The entire claims file, to include a copy of this remand, must be made available to the VA examiner, who must note its review. The following considerations must govern the examination:

The VA examiner must provide an opinion, with supporting rationale, as to whether any sleep disorder, to include narcolepsy, is causally related to the Veteran's active service or any incident therein, including the in-service treatment for sleeping problems.

The examiner has an independent responsibility to review the entire claims file for pertinent evidence, including the Veteran's in-service treatment records, post-service VA and private medical records, lay statements and any pertinent medical evidence that is associated with the claims file as a result of this remand. The examiner's attention is called to:

February 1963 STRs noting possible seizure disorder and narcolepsy.

May 1965 STRs indicating that the Veteran has episodes of nausea and falling asleep while on the job.

May 1965 STRs indicating that the Veteran has a two-year history of falling asleep while on the job.

October 1969 STRs noting that the Veteran was taking Ritalin, and was sleepy since running out of the medication.

January 1975 STRs noting that the Veteran was put on Ritalin after falling asleep on the job a number of times and this was continued until 1971 on an "as occasion requires" basis.

December 1978 discharge summary noting that Dr. K gave a diagnostic impression was that of psychomotor seizure and stated that there was no historical documentation of a diagnostic narcolepsy. Dr. D. gave an impression of narcolepsy and cataplexy to which Dr. K did not agree.

July 1979 private treatment record indicating that a clinical trial of Ritalin produced unequivocal result and a working impression of sleep disorder, possibly narcolepsy cannot be objectively validated.

August 1993 private treatment record from Jacksonville Neurological Clinic, P.A., indicating that the examiner was not able clearly delineate cataplexy and provided an assessment of narcolepsy.




August 1993 Narcolepsy Genetic Panel indicating that there is abundant evidence for a genetic component to narcolepsy although the mode of transmission is not completely understood. 

SSA records, including the May 1995 SSA appeals decision granting the Veteran benefits for narcolepsy, effective April 1993.

October 2006, April 2009 and October 2008 Florida Department of Corrections Health Slips noting the Veteran's restrictions due to narcolepsy.

August 2012 VA narcolepsy examination indicating that no opinion as to whether any narcolepsy is causally related to the Veteran's active service or any incident therein, including the in-service treatment for sleeping problems was indicated because there is no objective evidence of claimed narcolepsy. 

September 2014 VA medical addendum opinion indicating that because the Veteran had no objective evidence of a sleep disorder to include narcolepsy in active duty or soon after discharge from military, obtaining any further test to include "overnight polysommnogram" would be a fishing expedition. 

3. Then, review the VA examiner's report to ensure that it adequately responds to the above instructions, to include providing an adequate explanation in support of the requested opinion. 

The AOJ or RO ADJUDICATOR IS ADVISED THAT AT THIS STAGE OF THE APPEAL, THE OPINION OF THE MEDICAL EXAMINER THAT FURTHER FACTUAL DEVELOPMENT WOULD BE A "FISHING EXPEDITION" IS NOT DISPOSITIVE. It is the adjudicator's role, by law, to ensure that the development directed by the Board or the RO is completed. If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

4. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

CONTINUED ON NEXT PAGE








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




